
	
		II
		111th CONGRESS
		1st Session
		S. 1044
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 14, 2009
			Mr. Thune introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To preserve the ability of the United
		  States to project power globally.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving Future United States
			 Capability to Project Power Globally Act of 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)Long-range strike is a critical mission in
			 which the United States needs to retain a credible and dominant
			 capability.
			(2)Long range, penetrating strike systems
			 provide—
				(A)a hedge against being unable to obtain
			 access to forward bases for political reasons;
				(B)a capacity to respond quickly to
			 contingencies such as the failure of a nuclear-armed state;
				(C)the ability to base outside the reach of
			 emerging adversary anti-access and area-denial capabilities; and
				(D)the ability to impose disproportionate
			 defensive costs on prospective adversaries of the United States.
				(3)The 2006 Quadrennial Review directed the
			 United States Air Force to develop a new land-based, penetrating long
			 range strike capability to be fielded by 2018.
			(4)Secretary of Defense Robert P. Gates has
			 publicly acknowledged the need for a next generation bomber on at least three
			 separate occasions:
				(A)In a September 29, 2008, speech at National
			 Defense University, where Secretary Gates said, In the case of China,
			 investments in cyber-and anti-satellite warfare, anti-air and anti-ship
			 weaponry, submarines, and ballistic missiles could threaten America’s primary
			 means to project power and help allies in the Pacific: our bases, air and sea
			 assets, and the networks that support them. This will put a premium on
			 America’s ability to strike from over the horizon, employ missile defenses, and
			 will require shifts from short-range to longer-range systems such as the next
			 generation bomber.
				(B)In the January/February 2009 edition of
			 Foreign Affairs, in an article entitled, A Balanced Strategy;
			 Reprogramming the Pentagon for a New Age, where Secretary Gates wrote,
			 In the case of China, Beijing's investments in cyberwarfare,
			 antisatellite warfare, antiaircraft and antiship weaponry, submarines, and
			 ballistic missiles could threaten the United States' primary means to project
			 its power and help its allies in the Pacific: bases, air and sea assets, and
			 the networks that support them. This will put a premium on the United States'
			 ability to strike from over the horizon and employ missile defenses and will
			 require shifts from short-range to longer-range systems, such as the next
			 generation bomber.
				(C)In the First Quarter 2009 edition of Joint
			 Force Quarterly, in an article entitled, The National Defense Strategy;
			 Striking the Right Balance, where Secretary Gates wrote, In the
			 case of China, investments in cyber and antisatellite warfare, anti-air and
			 anti-ship weaponry, submarines, and ballistic missiles could threaten America’s
			 primary means to project power and help allies in the Pacific: our bases, air
			 and sea assets, and the networks that support them. This will put a premium on
			 America’s ability to strike from over the horizon and employ missile defenses;
			 and it will require shifts from short-range to longer range systems such as the
			 next generation bomber.
				(5)On April 6, 2009, Secretary Gates announced
			 that the United States will not pursue a development program for a
			 follow-on Air Force bomber until we have a better understanding of the need,
			 the requirement and the technology.
			(6)On May 7, 2009, President Barack Obama
			 announced the termination of the next generation bomber program in the Office
			 of Management and Budget’s Terminations, Reductions, and Savings
			 document, stating that there is no urgent need to begin an expensive
			 development program for a new bomber and that the future bomber
			 fleet may not be affordable over the next six years.
			(7)The need, requirement, and the technology
			 for the next generation bomber are well understood, as set out by the 2006
			 Quadrennial Defense Review.
			(8)The need for a new long-range strike
			 capability is urgent because the conflicts of the future will likely feature
			 heavily defended airspace, due in large part to the proliferation of relatively
			 inexpensive, but extremely sophisticated and deadly, air defense
			 systems.
			(9)General Michael Maples, Director of the
			 Defense Intelligence Agency, noted during a March 10, 2009, Committee on Armed
			 Services of the Senate hearing on worldwide threats that Russia, quite
			 frankly, is the developer of most of those [advanced air defense] systems and
			 is exporting those systems both to China and to other countries in the
			 world.
			(10)The commanders of Pacific Command,
			 Strategic Command, and Joint Forces Command have each testified in support of
			 the capability that the next generation bomber will provide before the
			 Committee on Armed Services of the Senate.
			(11)Nearly half of the United States bomber
			 inventory (47 percent) pre-dates the Cuban Missile Crisis.
			(12)The only air-breathing strike platforms the
			 United States possesses today with reach and survivability to have a chance of
			 successfully executing missions more than 1,000 nautical miles into enemy
			 territory from the last air-to-air refueling are 16 combat ready B–2
			 bombers.
			(13)The B–2 was designed in the 1980s and
			 achieved initial operational capability over a decade ago.
			(14)The crash of an operational B–2 during
			 takeoff at Guam in early 2008 indicates that attrition can and does occur even
			 in peacetime.
			(15)The primary mission requirement of the next
			 generation bomber is the ability to strike targets anywhere on the globe with
			 whatever weapons the contingency requires.
			(16)The requisite aerodynamic, structural, and
			 low-observable technologies to develop the next generation bomber already exist
			 in fifth-generation fighters.
			(17)A decision to terminate or delay the next
			 generation bomber would severely diminish the ability of the United States to
			 project power on a global scale in the future.
			3.Statement of policy on continued
			 development of the next generation bomber in fiscal year 2010It is the policy of the United
			 States—
			(1)to pursue a development program for the
			 next generation bomber during fiscal year 2010, in accordance with the guidance
			 established in the 2006 Quadrennial Defense Review, including the full
			 authorization and appropriation of appropriate funds; and
			(2)not to delay the next generation bomber
			 development program by deliberations on the 2010 Quadrennial Defense Review,
			 deliberations on the Nuclear Posture Review, or negotiations over the follow-on
			 Strategic Arms Reduction Treaty (START).
			
